Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Underlying Funds Trust: We consent to the use of our report dated February 28, 2013, incorporated by reference herein, to Event Driven Portfolio, Long/Short Equity Portfolio, Market Neutral Portfolio, Relative Value-Long/Short Debt Portfolio and Managed Futures Strategies Portfolio,each a series of Underlying Funds Trust, and to the reference to our Firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ KPMG LLP Milwaukee, WI April 26, 2013
